UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) or 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 ASPIRE JAPAN, INC. (Exact name of Registrant as specified in its charter) Delaware 20-8326081 (State of Incorporation) (I.R.S. Employer Identification No.) 5757 W. Century Blvd., Suite 700 Los Angeles, CA (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class To be so registered Name of each exchange of which each class is to be registered Not applicable Not applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A(d), check the following box. o Securities Act registration statement file number to which this form relates: No. 000-51193 Securities to be registered pursuant to Section 12(g) of the Act: COMMON STOCK, PAR VALUE OF $0.001 (Title of Class) Item 1. Description of Registrant’s Securities to be Registered. The description of the Common Stock of the Company is set forth under the caption “Description of Securities” in the Company’s Registration Statement on Form SB-2 (File No. 000-51193)filed with the Securities and Exchange Commission on June 14, 2007, as amended (the “Registration Statement”), and in the prospectus included in the Registration Statement, is hereby incorporated by reference in response to this item. Item 2. Exhibits Exhibit Number Description Articles of Incorporation (1) By-Laws (1) (1) Incorporated herein by reference from the Registrant’s Form 10-SB Registration Statement filed with the Securities and Exchange Commission (SEC File No. 000-51193) on March 8, 2005.Such exhibits are incorporated by reference pursuant to Rule 12b-32. SIGNATURES In accordance with Section 12 of the Exchange Act of 1934, the Registrant duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, on this 28th day of May, 2010. ASPIRE JAPAN, INC. By: /s/ Ken Osako Ken Osako President, Chief Executive Officer, Chief Financial Officer , Principal Accounting Officer
